EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-18935, 333-18883, 333-18885, 333-30841, 333-30211, 333-31895, 333-84751, 333-40914, 333-48116, 333-60862, 333-116421, 333-116423, and 333-135446 on Forms S-8 of our reports dated March 5 , 2009, relating to the financial statements and financial statement schedule of Spherion Corporation and the effectiveness of Spherion Corporations internal control over financial reporting, appearing in this Annual Report on Form 10-K of Spherion Corporation for the year ended December 28, 2008. /s/ DELOITTE & TOUCHE LLP Miami, Florida March 5
